Citation Nr: 1010486	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-11 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for bipolar 
disorder, unspecified mania, adjustment reaction with mixed 
emotion, avoidance trait, and obsessive compulsive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in June 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Initially, the Board observes that the claim filed by the 
Veteran and adjudicated by the RO in the June 2007 rating 
decision was for service connection for unspecified mania, 
adjustment reaction with mixed emotion, avoidance trait, and 
obsessive compulsive disorder only.  However, subsequent to 
the Veteran's notice of disagreement, the RO incorporated 
bipolar disorder as a disability on appeal.  A claim for 
bipolar disorder had been previously denied by the RO, most 
recently in a July 2003 rating decision and was not 
specifically appealed by the Veteran.  Nevertheless, the 
Board observes that, when the record associates different 
diagnoses with the same symptoms, the nature of the Veteran's 
disorder is a question of fact and once determined, VA must 
address whether the Veteran's symptoms, regardless of 
diagnosis, are related to service.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that when a claimant makes a 
claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  
Further, as the Veteran indicated on his VA Form 9 that he 
wished to appeal all issues addressed by the statement of the 
case, which included bipolar disorder and bipolar disorder 
was part of the claim certified to the Board, the Board has 
jurisdiction to adjudicate the claim to reopen the previously 
denied claim for service connection for bipolar disorder.  
See Percy v. Shinseki, 23 Vet. App. 37 (2009).
 
In light of the above, however, the Board finds that 
corrective VCAA notice must be sent to the Veteran.  The 
Veteran's claim for service connection for bipolar disorder 
was originally denied in a December 1989 rating decision.  
Claims to reopen were subsequently denied in July 1998 and 
July 2003.  The Veteran was not provided the appropriate VCAA 
for a claim requiring new and material evidence.  
Specifically, the Veteran must be notified that service 
connection was previously denied and of the reason for that 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The 
Veteran was provided a VCAA notice in January 2007 and March 
2007.  However, neither letter advised him that his claim for 
service connection was previously denied in July 2003 or of 
the reason for that denial, namely, that new and material 
evidence had not been received showing that the Veteran's 
bipolar disorder had been aggravated by service.  Thus, a 
remand is necessary so VA may fulfill its duty to notify the 
Veteran, as required by the Court in Kent. 

Additionally, with regard to all disabilities on appeal, the 
Board notes that the Veteran has stated that he is in receipt 
of disability benefits from the Social Security 
Administration (SSA) for his bipolar disorder.  Records 
related to the application and award of these benefits are 
not associated with the claims file.  When VA has notice 
prior to the issuance of a final decision of the possible 
existence of certain records and their relevance, the Board 
must seek to obtain those records before proceeding with the 
appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 
(2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Thus, a 
remand is necessary so that these outstanding, relevant 
records may be obtained.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a corrective VCAA 
notice that advises him that the reason 
for the prior denial of his claim for 
service connection for bipolar disorder 
was that it was a preexisting 
disability not aggravated by service, 
as required by Kent.

2.	Request records relevant to the 
Veteran's application and receipt of 
disability benefits from SSA.  All 
requests and responses, positive and 
negative, should be associated with the 
claims file. 

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claim should be readjudicated, to 
include all evidence received since the 
March 2008 statement of the case.  If 
any claim remains denied, the Veteran 
and his representative should be issued 
another supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


